DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, 20-22 and 29, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (20210104589), Shin hereinafter.
Regarding claim 1, Shin discloses an organic light-emitting display apparatus comprising: a substrate (110, ¶ [71], fig. 1); a 1-1st pixel electrode (191, ¶ [72]) disposed in a 1-1st pixel (PX3, ¶ [190] fig. 21) to emit light of a wavelength belonging to a first wavelength range (blue light, ¶ [84]) and a 1-2nd pixel electrode (191) disposed in a 1-2nd pixel (PX2) to emit light of a wavelength belonging to the first wavelength range, wherein the 1-1st pixel (PX3) and the 1-2nd pixel (PX2) are disposed over the substrate (110); a pixel-defining layer (350, ¶ [73]) covering an edge of the 1-1st pixel (PX3) electrode (191) and an edge of the 1-2nd pixel (PX2) electrode (191) so as to define a 1-1st exposed upper surface including a center (355, ¶ [73], fig. 3) of an upper surface of the 1-1st pixel (PX3) electrode (191) and a 1-2nd exposed upper surface including a center (355) of an upper surface of the 1-2nd pixel (PX2) electrode (191) such that the 1-1st exposed upper surface has a 1-1st area and the 1-2nd exposed upper surface has a 1-2nd area differing in size from the 1-1st area (¶s [234]-[236] fig. 21); a 1-1st emission layer (370, ¶ [84]) over the 1-1st pixel (PX3) electrode (191) and to generate the light of the wavelength belonging to the first wavelength range and a 1-2nd emission layer (370) over the 1-2nd  pixel electrode (191) and to generate the light of the wavelength belonging to the first wavelength range; and an opposite electrode (270, ¶ [73]) over the 1-1st emission layer (370) and the 1-2nd emission layer (370).
Regarding claim 2, Shin discloses a 1-3rd pixel electrode (191, ¶ [73], fig. 1) disposed in a 1-3rd pixel (PX1, ¶ [190]) disposed over the substrate (110) and to emit light (blue light, ¶ [84]) of a wavelength belonging to the first wavelength range; and a 1-3rd emission layer (370) disposed over the 1-3rd pixel electrode (191) to generate the light of the wavelength belonging to the first wavelength range, wherein the opposite electrode (270) is disposed over the 1-1st, 1-2nd, and 1-3rd emission layers (370) (see fig. 14), and the pixel-defining layer (350) covers an edge of the 1-3rd pixel electrode (191) so as to define a 1-3rd exposed upper surface including a center (355) of an upper surface of the 1-3rd pixel electrode (191) such that a 1-3rd area of the 1-3rd exposed upper surface differs in size from the 1-1st area and the 1-2nd area (¶s [234]-[236] fig. 21).
Regarding claim 3, Shin discloses that the 1-2nd area is smaller than 1-1st area, and the 1-3rd area is greater than the 1-1st area (¶ [36]).
Regarding claim 10, Shin discloses an organic light-emitting display apparatus comprising: a substrate (110, ¶ [71], fig. 1);  a plurality of first pixel electrodes (191, ¶ [72]) disposed in a first column over the substrate (110); a pixel-defining layer (350, ¶ [73]) covering an edge of each of the plurality of first pixel electrodes (191) to define first exposed upper surfaces including centers (355, ¶ [73], fig. 3) of upper surfaces of the plurality of first pixel electrodes (191); a first emission layer (370, ¶ [84]) disposed over the plurality of first pixel electrodes (191) and to generate light of a wavelength belonging to a first wavelength range (blue light); and an opposite electrode (270) disposed over the first emission layer (370), wherein one or more of the first exposed upper surfaces have a first area in the first column, and another or others of the first exposed upper surfaces have a second area in the first column, which has a difference in size from the first area (¶s [234]-[236] fig. 21).
Regarding claim 12, Shin discloses that another or others of the first exposed upper surfaces have a third area in the first column, which has a difference in size from the first area and the second area (¶s [234]-[236] fig. 21).
Regarding claim 20, Shin discloses a display apparatus comprising: a substrate (110, ¶ [71], fig. 1); a 1-1st pixel (PX3, ¶ [190] fig. 21) and a 1-2nd pixel (PX2) disposed over the substrate (110); and a 1-1st color filter layer (230B, ¶ [141], fig. 14) and a 1-2nd color filter layer (230G), wherein the 1-1st color filter layer (230B) is configured to transmit light of a wavelength belonging to a first wavelength range, overlaps the 1-1st pixel (PX3), and has an upper surface having a 1-1st area, the upper surface of the 1-1st color filter layer (230B) facing away from the substrate (110), and the 1-2nd color filter layer (230G) is configured to transmit light of a wavelength belonging to the first wavelength range, overlaps the 1-2nd pixel (PX2), and has an upper surface having a 1-2nd area, which has a difference in size from the 1-1st area (¶s [234]-[236] fig. 21), the upper surface of the 1-2nd color filter layer facing away from the substrate (110).
Regarding claim 21, Shin discloses a 1-3rd pixel (PX1, ¶ [190] fig. 21) disposed over the substrate (110); and  a 1-3rd color filter layer (230R, ¶ [141], fig. 14) to transmit light of a wavelength belonging to the first wavelength range, overlapping the 1-3rd pixel (PX1), and having an upper surface having a 1-3rd area, which has a difference in size from the 1-1st area and the 1-2nd area (¶s [234]-[236] fig. 21), the upper surface of the 1-3rd color filter layer facing away from the substrate (110).  
Regarding claim 22, Shin discloses that the 1-2nd area is smaller than the 1-1st area, and the 1-3rd area is greater than the 1-1st area (¶s [234]-[236] fig. 21).
Regarding claim 29, Shin discloses a display apparatus comprising:  a substrate (110, ¶ [71], fig. 1); a plurality of first pixels (PX, ¶ [190] fig. 21) disposed in a first column over the substrate (110); and first color filter layers (230, ¶ [141], fig. 14) to transmit light of wavelengths belonging to a first wavelength range and overlapping the first pixels (PX), wherein one or more of first upper surfaces of the first color filter layers (230) have a first area in the first column, and another or others of the first upper surfaces of the first color filter layers (230) have a second area in the first column, which has a difference in size from the first area (¶s [234]-[236] fig. 21), the first upper surfaces facing away from the substrate (110).
Regarding claim 31, Shin discloses another or others of the first upper surfaces have a third area in the first column, which has a difference in size from the first area and the second area (¶s [234]-[236] fig. 21).

Allowable Subject Matter
Claims 4-9, 11, 13-19, 23-28, 30 and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 4, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation directed to further comprising: a 2-1st pixel electrode disposed in a 2-1st pixel to emit light of a wavelength belonging to a second wavelength range which is different from the first wavelength range, and a 2-2nd  pixel electrode disposed in a 2-2nd pixel to emit light of a wavelength belonging to the second wavelength range, wherein the 2-1st pixel and the 2-2nd pixel are disposed over the substrate; and a 2-1st emission layer disposed over the 2-1st pixel electrode to generate the light of the wavelength belonging to the second wavelength range and a 2-2nd  emission layer disposed over the 2-2nd pixel electrode to generate the light of the wavelength belonging to the second wavelength range, wherein the opposite electrode is disposed over the 1-1st emission layer, the1-2nd emission layer, the 2-1st emission layer, and the 2-2nd emission layer, and  the pixel-defining layer  covers an edge of the 2-1st pixel electrode and an edge of the 2-2nd pixel electrode so as to define a 2-1st exposed upper surface including a center of an upper surface of the 2-1st pixel electrode and a 2-2nd exposed upper surface including a center of an upper surface of the 2-2nd pixel electrode such that a 2-2nd  area of the 2-2nd exposed upper surface differs in size from a 2-1st area of the 2-1st exposed upper surface.
Regarding claims 5-9, the claims are allowable for the reasons given in claim 4 because of their dependency status from claim 4.
Regarding claim 11, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation directed to locations of the one or more of the first exposed upper surfaces having the first area, and locations of the another or others of the first exposed upper surfaces having the second area, are randomly distributed.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to locations of the one or more of the first exposed upper surfaces having the first area, locations of the another or others of the first exposed upper surfaces having the second area, and locations of the yet another or others of the first exposed upper surfaces having the third area, are randomly distributed.
Regarding claim 14, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation directed to a plurality of second pixel electrodes disposed in a second column over the substrate; and a second emission layer disposed over the plurality of second pixel electrodes and to generate light of a wavelength belonging to a second wavelength range, wherein the pixel-defining layer covers an edge of each of the plurality of second pixel electrodes to define second exposed upper surfaces including centers of upper surfaces of the plurality of second pixel electrodes, the opposite electrode is disposed over the second emission layer, and one or more of the second exposed upper surfaces have a fourth area in the second column and another or others of the second exposed upper surfaces have a fifth area in the second column, which has a difference in size from the fourth area.
Regarding claims 15-19, the claims are allowable for the reasons given in claim 14 because of their dependency status from claim 14.
Regarding claim 23, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 23, and specifically comprising the limitation directed to : a 2-1st pixel and a 2-2nd pixel disposed over the substrate; and a 2-1st color filter layer and a 2-2nd color filter layer, wherein the 2-1st color filter layer is configured to transmit light of a wavelength belonging to a second wavelength range that is different from the first wavelength range, corresponds to the 2-1st pixel, and has an upper surface having a 2-1st area, the upper surface of the 2-1st color filter layer facing away from the substrate, and the 2-2nd color filter layer is configured to transmit light of a wavelength belonging to the second wavelength range, corresponds to the 2-2nd pixel, and has an upper surface having a 2-2nd area, which has a difference in size from the 2-1st area, the upper surface of the 2-2nd color filter layer facing away from the substrate.
Regarding claims 24-28, the claims are allowable for the reasons given in claim 23 because of their dependency status from claim 23.
Regarding claim 30, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 30, and specifically comprising the limitation directed to locations of the one or more of the first upper surfaces having the first area, and locations of the another or others of the first upper surfaces having the second area, are randomly distributed.
Regarding claim 32, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 32, and specifically comprising the limitation directed to locations of the one or more of the first upper surfaces having the first area, locations of the another or others of the first upper surfaces having the second area, and locations of the yet another or others of the first upper surfaces having the third area, are randomly distributed.
Regarding claim 33, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 33, and specifically comprising the limitation directed to a plurality of second pixels disposed in a second column over the substrate; and second color filters to transmit light of a wavelength belonging to a second wavelength range, which has a difference in size from the first wavelength range, and overlapping the second pixels, wherein one or more of second upper surfaces of the second color filter layers facing away from the substrate have a fourth area in the second column, and another or others of the second upper surfaces of the second color filter layers have a fifth area in the second column, which has a difference in size from the fourth area.
Regarding claims 34-38, the claims are allowable for the reasons given in claim 33 because of their dependency status from claim 33.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2875